Exhibit 10.12

 

LOGO [g725400ex10_12logoa.jpg]

****** indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
U.S. Securities and Exchange Commission

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2014

ISSUED TO

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

Including any and/or all companies that are or may hereafter become affiliated
therewith,

subject to prior agreement of Reinsurer to include any affiliates

 

 

LOGO [g725400ex10_12bnew.jpg]



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

TABLE OF CONTENTS

 

ARTICLE 1

  

BUSINESS COVERED

     1  

ARTICLE 2

  

TERM

     1  

ARTICLE 3

  

EXCLUSIONS

     3  

ARTICLE 4

  

RETENTION AND LIMIT

     5  

ARTICLE 5

  

REINSTATEMENT

     6  

ARTICLE 6

  

FLORIDA HURRICANE CATASTROPHE FUND

     7  

ARTICLE 7

  

RATE AND PREMIUM

     11  

ARTICLE 8

  

ANNUAL EXPOSURE CHANGE

     14  

ARTICLE 9

  

DEFINITIONS

     15  

ARTICLE 10

  

LOSS OCCURRENCE DEFINITION

     17  

ARTICLE 11

  

ACCESS TO RECORDS

     18  

ARTICLE 12

  

AGENCY

     19  

ARTICLE 13

  

ARBITRATION

     19  

ARTICLE 14

  

CASH CALL

     20  

ARTICLE 15

  

CONFIDENTIALITY

     20   

ARTICLE 16

  

CURRENCY

     22  

ARTICLE 17

  

ENTIRE AGREEMENT

     22  

ARTICLE 18

  

ERROR AND OMISSIONS

     22  

 

LOGO [g725400ex10_12bnew.jpg]

ARP-HCI-02-CAT-201-14

DOC: June 12, 2014



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

ARTICLE 19

  

FEDERAL EXCISE TAX

     22  

ARTICLE 20

  

FUNDING OF RESERVES

     23  

ARTICLE 21

  

GOVERNING LAW

     26  

ARTICLE 22

  

INSOLVENCY

     26  

ARTICLE 23

  

LATE PAYMENTS

     27  

ARTICLE 24

  

LIABILITY OF THE REINSURER

     28  

ARTICLE 25

  

LOSS NOTICES AND SETTLEMENTS

     29  

ARTICLE 26

  

NET RETAINED LINES

     29  

ARTICLE 27

  

NON-WAIVER

     30  

ARTICLE 28

  

NOTICES AND AGREEMENT EXECUTION

     30  

ARTICLE 29

  

OFFSET

     30  

ARTICLE 30

  

OTHER REINSURANCE

     31  

ARTICLE 31

  

SALVAGE AND SUBROGATION

     31  

ARTICLE 32

  

SANCTIONS

     31  

ARTICLE 33

  

SERVICE OF SUIT

     32  

ARTICLE 34

  

SEVERABILITY

     32  

ARTICLE 35

  

TAXES

     33  

ARTICLE 36

  

TERRITORY

     33  

ARTICLE 37

  

INTERMEDIARY

     33  

 

LOGO [g725400ex10_12bnew.jpg]

ARP-HCI-02-CAT-201-14

DOC: June 12, 2014



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

ATTACHMENTS

Schedule A

Schedule B

Nuclear Incident Exclusion Clause - Physical Damage – Reinsurance U.S.A.

 

LOGO [g725400ex10_12bnew.jpg]

ARP-HCI-02-CAT-201-14

DOC: June 12, 2014



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

Including any and/or all companies that are or may hereafter become affiliated
therewith,

subject to prior agreement of Reinsurer to include any affiliates

(hereinafter called the “Reinsured”)

by

THE SUBSCRIBING REINSURER(S) SPECIFIED IN THE INTERESTS AND LIABILITIES
AGREEMENT

ATTACHED TO THIS CONTRACT

(hereinafter called, with other participants, the “Reinsurer”)

ARTICLE 1

BUSINESS COVERED

This Contract is to indemnify the Reinsured in respect of its net excess
liability as a result of any loss or losses which may occur during the Term of
this Contract under any policies, contracts and binders of insurance or
reinsurance (hereinafter called “Policies’’) not covered by the Reinsured’s
flood contract, in force at the effective date hereof or issued or renewed on or
after that date, covering direct and assumed business classified by the
Reinsured as the property perils of Homeowners, Condominium Owners, Renters and
Dwelling, subject to the terms, conditions and limitations set forth herein and
in Schedule A and Schedule B attached to and forming part of this Contract.

ARTICLE 2

TERM

 

1. This Contract shall become effective at 12:01 a.m., Local Standard Time,
June 1, 2014, with respect to losses arising out of Loss Occurrences commencing
at or after that time and date, and shall remain in force until 12:01 a.m.,
Local Standard Time, June 1, 2016. “Local Standard Time” as used herein shall be
defined as the local standard time at the location where the Loss Occurrence
commences.

 

2.

If this Contract is terminated or expires while a Loss Occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 1



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  conditions of this Contract, be determined as if the entire Loss Occurrence
had occurred prior to the termination or expiration of this Contract, provided
that no part of such Loss Occurrence is claimed against any renewal or
replacement of this Contract.

 

3. Notwithstanding the provisions of paragraph (1) above, the Reinsured may
reduce or terminate a Reinsurer’s percentage share in this Contract at any time
by giving written notice to the Reinsurer in the event any of the following
circumstances occur. The effective date of reduction or termination shall be the
date selected by the Reinsured, which may be a date that is retroactively
applied up to a maximum of 65 days prior to the date of public announcement for
subparagraphs (a) through (e) below or upon discovery for subparagraphs
(f) through (h) below, subject to the condition that such selected date must be
the last day of a calendar month:

 

  a. The Reinsurer’s policyholders’ surplus (or its equivalent under the
Reinsurer’s accounting system) as reported in such financial statements of the
Reinsurer as designated by the Reinsured, has been reduced by 20.0% of the
amount of surplus (or the applicable equivalent) at any date during the prior
12-month period (including the 12-month period prior to the inception of this
Contract); or

 

  b. The Reinsurer’s A.M. Best’s rating has been assigned or downgraded below A-
and/or its Standard & Poor’s rating has been assigned or downgraded below BBB+;
or

 

  c. The Reinsurer has become merged with, acquired by or controlled by any
other entity or unaffiliated individual(s) not controlling the Reinsurer’s
operations at the inception of this Contract; or

 

  d. A State Insurance Department or other legal authority has ordered the
Reinsurer to cease writing business; or

 

  e. The Reinsurer has become insolvent or has been placed into liquidation,
receivership, supervision, administration, winding-up or under a scheme of
arrangement, or similar proceedings (whether voluntary or involuntary) or
proceedings have been instituted against the Reinsurer for the appointment of a
receiver, liquidator, rehabilitator, supervisor, administrator, conservator or
trustee in bankruptcy, or other agent known by whatever name, to take possession
of its assets or control of its operations; or

 

  f. The Reinsurer has reinsured its entire liability under this Contract
without the Reinsured’s prior written consent, except that this provision shall
not apply to any intercompany reinsurance or intercompany pooling arrangements
entered into by the Reinsurer; or

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 2



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  g. The Reinsurer has ceased assuming new or renewal property and casualty
treaty reinsurance business; or

 

  h. The Reinsurer has hired an unaffiliated runoff claims manager that is
compensated on a contingent basis or is otherwise provided with financial
incentives based on the quantum of claims paid.

 

4. The Reinsurer may immediately terminate this Contract by giving 10 days’
written notice to the Reinsured in the event the Reinsured fails to remit any
premium installment payment due in accordance with the provisions of the Rate
and Premium Article.

 

5. The Reinsurer may terminate this Contract at the end of any Contract Year by
giving written notice to the Reinsured in the event any of the following
circumstances occur:

 

  a. The Reinsured has become insolvent or has been placed into liquidation,
receivership, supervision, administration, winding-up or under a scheme of
arrangement or similar proceedings (whether voluntary or involuntary), or
proceedings have been instituted against the Reinsured for the appointment of a
receiver, liquidator, rehabilitator, supervisor, administrator, conservator or
trustee in bankruptcy, or other agent known by whatever name, to take possession
of its assets or control of its operations; or

 

  b. A change of control and/or sale of the Reinsured.

ARTICLE 3

EXCLUSIONS

 

1. This Contract does not apply to and specifically excludes the following:

 

  a. All excess of loss reinsurance assumed by the Reinsured.

 

  b. Reinsurance assumed by the Reinsured under obligatory reinsurance
agreements, except intercompany reinsurance between the Reinsured and its
affiliates and agency reinsurance where the Policies involved are to be
re-underwritten in accordance with the underwriting standards of the Reinsured
and reissued as Policies of the Reinsured at the next anniversary or expiration
date.

 

  c. Financial guarantee and insolvency.

 

  d. Insurance Policies classified by the Reinsured as Accident and Health,
Fidelity and Surety, Boiler and Machinery, Workers’ Compensation, and Credit
business.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 3



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  e. Flood and/or earthquake when written as such for standalone Policies where
flood and/or earthquake is the only named peril.

 

  f. Nuclear risks as defined in the “Nuclear Incident Exclusion Clause -
Physical Damage - Reinsurance U.S.A.” attached to and forming part of this
Contract.

 

  g. Loss or damage caused by or resulting from war, invasion, hostilities, acts
of foreign enemies, civil war, rebellion, insurrection, military or usurped
power, or martial law or confiscation by order of any government or public
authority, but this exclusion shall not apply to loss or damage covered under a
standard Policy with a standard War Exclusion Clause.

 

  h. Loss or liability from any Pool, Association or Syndicate and any
assessment or similar demand for payment related to the Florida Hurricane
Catastrophe Fund or Citizens Property Insurance Corporation.

 

  i. All liability of the Reinsured arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Reinsured of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

  j. Loss and/or damage and/or costs and/or expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude payment of the cost of removing
debris of property damaged by a loss otherwise covered hereunder, subject always
to a limit of 25.0% of the Reinsured’s property loss under the applicable
original Policy.

 

  k. Loss, damage, cost or expense arising out of an act of terrorism involving
the use of any biological, chemical, nuclear or radioactive agent, material,
device or weapon.

 

  l. All liability arising out of mold, spores and/or fungus, but this exclusion
shall not apply to those losses which follow as a direct result of a loss caused
by a peril otherwise covered hereunder.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 4



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

2. With the exception of subparagraphs (c), (f), (g) and (k) of paragraph
(1) above, should any judicial, regulatory or legislative entity having legal
jurisdiction invalidate any exclusion on the Reinsured’s Policy, any amount of
loss for which the Reinsured is liable because of such invalidation will not be
excluded hereunder.

 

3. The Reinsured may submit to the Reinsurer, for special acceptance hereunder,
business not covered by this Contract. Within seven days of receipt of such
request, each Reinsurer shall accept such request, ask for additional
information, or reject the request. If a Reinsurer fails to respond to a special
acceptance request within seven days, the Reinsurer shall be deemed to have
agreed to the special acceptance. If said business is accepted by the Reinsurer,
it will be subject to the terms of this Contract, except as such terms are
modified by such acceptance. Any special acceptance business covered under the
reinsurance agreement being replaced by this Contract will be automatically
covered hereunder. Further, in the event a Reinsurer becomes a party to this
Contract subsequent to the special acceptance of any business not normally
covered hereunder, the Reinsurer shall automatically accept the same as being a
part of this Contract.

ARTICLE 4

RETENTION AND LIMIT

 

1. As regards to Contract Year 1:

 

  a. As respects Excess Layer 3 and/or Excess Layer 4 of reinsurance coverage
provided by this Contract, the Reinsured shall retain and be liable for the
first amount of Ultimate Net Loss, shown as “Reinsured’s Retention” for that
excess layer in Schedule A attached hereto, arising out of each Loss Occurrence.
The Reinsurer shall then be liable, as respects each excess layer, for the
amount by which such Ultimate Net Loss exceeds the Reinsured’s applicable
retention, but the liability of the Reinsurer under each excess layer shall not
exceed the amount, shown as “Reinsurer’s Per Occurrence Limit” for that excess
layer, as respects any one Loss Occurrence, nor shall it exceed the amount,
shown as “Reinsurer’s Contract Limit” as respects all loss or losses arising out
of Loss Occurrences commencing during the term of Contract Year 1.

 

2. As regards to Contract Year 2:

 

  a.

As respects Excess Layer 3 and/or Excess Layer 4 of reinsurance coverage
provided by this Contract, the Reinsured shall retain and be liable for the
first amount of Ultimate Net Loss, shown as “Reinsured’s Retention” for that
excess layer in Schedule B attached hereto, arising out of each Loss Occurrence.
The Reinsurer shall then be liable, as

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 5



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  respects each excess layer, for the amount by which such Ultimate Net Loss
exceeds the Reinsured’s applicable retention, but the liability of the Reinsurer
under each excess layer shall not exceed the amount, shown as “Reinsurer’s Per
Occurrence Limit” for that excess layer in Schedule B attached hereto, as
respects any one Loss Occurrence, nor shall it exceed the amount, shown as
“Reinsurer’s Contract Limit” for that excess layer in Schedule B attached hereto
as respects all loss or losses arising out of Loss Occurrences commencing during
the term of Contract Year 2.

 

3. Notwithstanding the provisions above, no claim shall be made under any excess
layer as respects losses arising out of Loss Occurrences commencing during the
Term of this Contract unless at least two risks insured or reinsured by the
Reinsured are involved in such Loss Occurrence. For purposes hereof, the
Reinsured shall be the sole judge of what constitutes “one risk.”

ARTICLE 5

REINSTATEMENT

 

1. In the event all or any portion of the reinsurance under Excess Layer 3
and/or Excess Layer 4 of reinsurance coverage provided by this Contract is
exhausted by loss, the amount so exhausted shall be reinstated immediately from
the time the Loss Occurrence commences hereon. For each amount so reinstated,
the Reinsured agrees to pay additional premium equal to the product of the
following:

 

  a. The percentage of the “Reinsurer’s Per Occurrence Limit” in Schedule A or
Schedule B respectively attached hereto for the excess layer reinstated (based
on the Ultimate Net Loss paid by the Reinsurer under that excess layer for the
applicable Contract Year); times

 

  b. The adjusted premium for that excess layer reinstated for the term of the
applicable Contract Year (exclusive of reinstatement premium), as calculated in
accordance with the Rate and Premium Article.

As respects loss or losses arising out of any one Loss Occurrence, the liability
of the Reinsurer shall not exceed the amount shown as “Reinsurer’s Per
Occurrence Limit” for Excess Layer 3 and/or Excess Layer 4 in Schedule A or
Schedule B respectively.

 

2.

Whenever the Reinsured requests payment by the Reinsurer of any loss under any
excess layer hereunder, the Reinsured shall submit a statement to the Reinsurer
of reinstatement premium due the Reinsurer for that excess layer. For any given
excess layer and Contract

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 6



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  Year, if the adjusted premium has not been finally determined as of the date
of any such statement, the calculation of reinstatement premium due shall be
based on the deposit premium and shall be readjusted when the premium has been
finally determined; furthermore, any reinstatement premium shown to be due the
Reinsurer as reflected by such statement (less prior payments, if any) shall be
payable by the Reinsured concurrently with payment by the Reinsurer of the
requested loss. Any return reinstatement premium shown to be due the Reinsured
shall be remitted by the Reinsurer as promptly as possible after receipt and
verification of the Reinsured’s statement.

 

3. Notwithstanding anything stated herein, the liability of the Reinsurer under
any excess layer of reinsurance coverage provided by this Contract shall not
exceed the amount shown as “Reinsurer’s Contract Limit” for any excess layer in
Schedule A or Schedule B respectively, in all during the applicable Contract
Year.

 

4. For any excess layer hereunder, the Reinsured shall not pay reinstatement
premium exceeding 100% of the adjusted premium for the excess layer reinstated
for the term of the applicable Contract Year (exclusive of reinstatement
premium), as calculated in accordance with the Rate and Premium Article.

ARTICLE 6

 

FLORIDA HURRICANE CATASTROPHE FUND

 

1. As regards to Contract Year 1:

 

  a. The Reinsured shall provisionally purchase mandatory coverage, hereinafter
referred to as “Actual FHCF Coverage,” from the Florida Hurricane Catastrophe
Fund (FHCF) with the following limit and retention:

 

  i. 90.0% of $597,100,000 excess of $223,400,000 (mandatory layer).

The provisional limit and retention above may increase or decrease in accordance
with the provisions of the reimbursement contract between the Reinsured and the
State Board of Administration of the State of Florida (SBA).

 

  b. The Actual FHCF Coverage shall cover both the Business Covered under this
Contract and the business covered under the Reinsured’s flood contract.

 

  c. The Actual FHCF Coverage shall be calculated based on the mandatory FHCF
premium for both the Business Covered under this Contract and the Reinsured’s
business not covered under this Contract, evaluated as of June 30, 2014, and the
2014 FHCF Payout and Retention Multiples.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 7



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  d. “Deemed FHCF Coverage” shall have the following provisional limit and
retention:

 

  i. 90.0% of $545,700,000 excess of $204,100,000.

The Deemed FHCF Coverage for this Contract shall be based on the mandatory FHCF
premium for the Reinsured’s Business Covered under this Contract evaluated as of
June 30, 2014, and the 2014 FHCF Payout and Retention Multiples. The provisional
limit and retention above may increase or decrease in accordance with the
provisions of the reimbursement contract between the Reinsured and the State
Board of Administration of the State of Florida (SBA).

 

  e. Any loss reimbursement paid or payable to the Reinsured for the mandatory
coverage layer provided by the FHCF, (“FHCF loss reimbursement”) and resulting
from Loss Occurrences commencing during Contract Year 1, shall inure to the
benefit of this Contract, subject to the lesser of the following:

 

  i. The loss reimbursement paid or payable in accordance with subparagraph
(d) above; or

 

  ii. The maximum recovery allowed in accordance with subparagraph (a) above.

 

  f. Any FHCF loss reimbursement shall be deemed paid to the Reinsured in
accordance with the reimbursement contract between the Reinsured and the SBA at
the full payout level set forth therein. It is further deemed that any loss
reimbursement shall not be reduced by any reduction or exhaustion of the actual
claims paying capacity of the FHCF and that the FHCF fund balance is deemed
funded to the fullest extent allowable by Florida statute.

 

  g.

Prior to final calculation of the Reinsured’s FHCF retention and payout for the
mandatory layer provided by the reimbursement contract between the Reinsured and
the SBA, the Reinsurer’s liability hereunder will provisionally be calculated
based on the projected FHCF payout and in accordance with subparagraph
(e) above. Following the FHCF’s final calculation of the payout for the coverage
layer provided by the reimbursement contract, the Ultimate Net Loss under
Contract Year 1 will be recalculated. If, as a result of such calculation, the
loss to the Reinsurer hereunder in any one Loss Occurrence is less than the
amount previously paid by the Reinsurer hereunder, the Reinsured shall promptly
remit the difference to the Reinsurer. If the

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 8



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  loss to the Reinsurer in any one Loss Occurrence hereunder is greater than the
amount previously paid by the Reinsurer, the Reinsurer shall promptly remit the
difference to the Reinsured. For purposes of both the provisional and final
calculation of Reinsurer liability referenced above, it is deemed that any FHCF
loss reimbursement shall not be reduced by any reduction or exhaustion of the
actual claims paying capacity of the FHCF and that the FHCF fund balance is
deemed funded to the fullest extent allowable by Florida statute.

 

  h. If an FHCF reimbursement amount is based on the Reinsured’s losses in more
than one Loss Occurrence commencing during Contract Year 1, and the FHCF does
not designate the amount allocable to each Loss Occurrence, the FHCF
reimbursement amount shall be prorated in the proportion that the Reinsured’s
losses in each Loss Occurrence bear to the Reinsured’s total losses arising out
of all Loss Occurrences to which the FHCF reimbursement applies.

 

2. As regards to Contract Year 2:

 

  a. The Reinsured shall provisionally purchase mandatory coverage, hereinafter
referred to as “Actual FHCF Coverage,” from the Florida Hurricane Catastrophe
Fund (FHCF) based on in-force business for Contract Year 2.

 

  b. The Actual FHCF Coverage shall cover both the Business Covered under this
Contract and the business covered under the Reinsured’s flood contract.

 

  c. The Actual FHCF Coverage shall be calculated based on the mandatory FHCF
premium for both the Business Covered under this Contract and the Reinsured’s
business not covered under this Contract, evaluated as of June 30, 2015, and the
2015 FHCF Payout and Retention Multiples.

 

  d. “Deemed FHCF Coverage” shall have a provisional limit and retention based
on in-force Business Covered for Contract Year 2.

The Deemed FHCF Coverage for this Contract shall be based on the mandatory FHCF
premium for the Reinsured’s Business Covered under this Contract evaluated as of
June 30, 2015, and the 2015 FHCF Payout and Retention Multiples.

 

  e. Any loss reimbursement paid or payable to the Reinsured for the mandatory
coverage layer provided by the FHCF, (“FHCF loss reimbursement”) and resulting
from Loss Occurrences commencing during Contract Year 2, shall inure to the
benefit of this Contract, subject to the lesser of the following:

 

  i. The loss reimbursement paid or payable in accordance with subparagraph
(d) above; or

 

  ii. The maximum recovery allowed in accordance with subparagraph (a) above.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 9



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  f. Any FHCF loss reimbursement shall be deemed paid to the Reinsured in
accordance with the reimbursement contract between the Reinsured and the SBA at
the full payout level set forth therein. It is further deemed that any loss
reimbursement shall not be reduced by any reduction or exhaustion of the actual
claims paying capacity of the FHCF and that the FHCF fund balance is deemed
funded to the fullest extent allowable by Florida statute.

 

  g. Prior to final calculation of the Reinsured’s FHCF retention and payout for
the mandatory layer provided by the reimbursement contract between the Reinsured
and the SBA, the Reinsurer’s liability hereunder will provisionally be
calculated based on the projected FHCF payout and in accordance with
subparagraph (e) above. Following the FHCF’s final calculation of the payout for
the coverage layer provided by the reimbursement contract, the Ultimate Net Loss
under Contract Year 2 will be recalculated. If, as a result of such calculation,
the loss to the Reinsurer hereunder in any one Loss Occurrence is less than the
amount previously paid by the Reinsurer hereunder, the Reinsured shall promptly
remit the difference to the Reinsurer. If the loss to the Reinsurer in any one
Loss Occurrence hereunder is greater than the amount previously paid by the
Reinsurer, the Reinsurer shall promptly remit the difference to the Reinsured.
For purposes of both the provisional and final calculation of Reinsurer
liability referenced above, it is deemed that any FHCF loss reimbursement shall
not be reduced by any reduction or exhaustion of the actual claims paying
capacity of the FHCF and that the FHCF fund balance is deemed funded to the
fullest extent allowable by Florida statute.

 

  h. If an FHCF reimbursement amount is based on the Reinsured’s losses in more
than one Loss Occurrence commencing during Contract Year 2, and the FHCF does
not designate the amount allocable to each Loss Occurrence, the FHCF
reimbursement amount shall be prorated in the proportion that the Reinsured’s
losses in each Loss Occurrence bear to the Reinsured’s total losses arising out
of all Loss Occurrences to which the FHCF reimbursement applies.

 

  i. Should the FHCF not offer coverage in Contract Year 2, coverage shall be
deemed in place based on Contract Year 1 rates and FHCF Payout and Retention
Multiples using Contract Year 2 exposure.

 

  j. Furthermore, should the Contract Year 2 FHCF reduce the $17 billion
industry coverage by more than 10%, coverage shall be deemed in place based on
the then current FHCF Payout and Retention Multiples grossed up to a $17 billion
level.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 10



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

ARTICLE 7

RATE AND PREMIUM

 

1. As regards to Contract Year 1:

 

  a. As premium for each excess layer of reinsurance coverage provided by this
Contract, the Reinsured shall pay the Reinsurer the greater of the following:

 

  i. The amount, shown as “Minimum Premium” for that excess layer in Schedule A
attached hereto; or

 

  ii. The percentage, shown as “Exposure Rate” for that excess layer in Schedule
A, of the Reinsured’s Total Insured Value as of September 30, 2014 (the
“adjusted premium”), subject to the provisions of subparagraph (c) below.

 

  b. The Reinsured shall pay the Reinsurer a deposit premium for each excess
layer of the amount, shown as “Deposit Premium” for that excess layer in
Schedule A, payable in installment amounts and at the dates set forth in the
“Deposit Payment Schedule” for each excess layer in Schedule A. No deposit
premium installments shall be due to a Reinsurer hereunder until that Reinsurer
has executed its Interests and Liabilities Agreement attached to and forming
part of this Contract. Further, if this Contract is terminated, no deposit
premium installments shall be due after the effective date of termination.

 

  c.

No later than April 1, 2015 (or the effective date of termination in the event
this Contract is terminated prior to April 1, 2015), the Reinsured shall provide
a report to the Reinsurer setting forth the premium due under each excess layer
hereunder, computed in accordance with subparagraph (a) above, and any amounts
due either party shall be remitted promptly. However, no return premium shall be
due the Reinsured or additional premium due the Reinsurer as respects any excess
layer hereunder unless the difference between the adjusted premium for such
excess layer and the “Deposit Premium” for such excess layer is greater than
5.0%. In the event the adjusted premium for any excess layer hereunder is
greater than the “Deposit Premium” for such excess layer by more than 5.0%, the
premium due hereunder for such excess layer shall be equal to the deposit
premium for such excess layer plus the

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 11



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  difference between the adjusted premium for such excess layer and 105% of the
deposit premium for such excess layer. Further, in the event the adjusted
premium for any excess layer hereunder is less than the deposit premium for such
excess layer by more than 5.0%, the premium due hereunder for such excess layer
shall be equal to the “Deposit Premium” for such excess layer less the
difference between 95.0% of the deposit premium for such excess layer and the
adjusted premium for such excess layer.

 

  d. As respects any excess layer hereunder, if the Reinsured elects to reduce
or terminate a Reinsurer’s participation percentage in accordance with paragraph
(3) of the Term Article, the “Minimum Premium” as respects such excess layer
shall not apply. Further, the adjusted premium as otherwise determined above as
respects each excess layer shall be replaced with the following:

 

  i. In the event a loss occurs prior to the effective date of reduction or
termination and the Reinsurer’s liability for such Loss Occurrence exceeds the
“Deposit Premium” for such excess layer, the reinsurance premium for such excess
layer in Contract Year 1 shall equal the “Deposit Premium” for such excess layer
times the ratio the loss recoverable under such excess layer bears to the
“Reinsurer’s Per Occurrence Limit” for such excess layer.

 

  ii. In the event no loss occurs prior to the effective date of reduction or
termination or a loss occurs whereby the Reinsurer’s liability for such Loss
Occurrence is less than the “Deposit Premium” applicable to such excess layer,
the reinsurance premium for such excess layer in Contract Year 1 shall equal the
pro rata portion of the reinsurance premium otherwise due hereunder for such
excess layer based on the proportion the term of Contract Year 1 bears to the
original 12-month term.

 

2. As regards to Contract Year 2:

 

  a. No later than May 1, 2015, the Reinsured shall report to the Reinsurer the
projected Total Insured Value as of September 30, 2015, derived from the RMS v13
Hurricane Model using Historical event frequencies with Loss Amplification and
Secondary Uncertainty but without Storm Surge. The Total Insured Value
projection must be equal to the exposure projections distributed in conjunction
with the placement of the Reinsured’s annual reinsurance program.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 12



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  b. As premium for each excess layer of reinsurance coverage provided by this
Contract, the Reinsured shall pay the Reinsurer the greater of the following:

 

  i. The amount, shown as “Minimum Premium” for that excess layer in Schedule B
attached hereto; or

 

  ii. The percentage, shown as “Exposure Rate” for that excess layer in Schedule
B attached hereto, of the Reinsured’s Total Insured Value as of September 30,
2015 (the “adjusted premium”), subject to the provisions of subparagraph
(d) below.

 

  c. The Reinsured shall pay the Reinsurer a deposit premium for each excess
layer of the amount, shown as “Deposit Premium” for that excess layer in
Schedule B attached hereto, payable in installment amounts and at the dates set
forth in the “Deposit Payment Schedule” for each excess layer in Schedule B
attached hereto. However, if this Contract is terminated, no deposit premium
installments shall be due after the effective date of termination.

 

  d. No later than April 1, 2016 (or the effective date of termination in the
event this Contract is terminated prior to April 1, 2016), the Reinsured shall
provide a report to the Reinsurer setting forth the premium due under each
excess layer hereunder, computed in accordance with subparagraph (b) above, and
any amounts due either party shall be remitted promptly. However, no return
premium shall be due the Reinsured or additional premium due the Reinsurer as
respects any excess layer hereunder unless the difference between the adjusted
premium for such excess layer and the “Deposit Premium” for such excess layer is
greater than 5.0%. In the event the adjusted premium for any excess layer
hereunder is greater than the “Deposit Premium” for such excess layer by more
than 5.0%, the premium due hereunder for such excess layer shall be equal to the
deposit premium for such excess layer plus the difference between the adjusted
premium for such excess layer and 105% of the deposit premium for such excess
layer. Further, in the event the adjusted premium for any excess layer hereunder
is less than the deposit premium for such excess layer by more than 5.0%, the
premium due hereunder for such excess layer shall be equal to the “Deposit
Premium” for such excess layer less the difference between 95.0% of the deposit
premium for such excess layer and the adjusted premium for such excess layer.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 13



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  e. As respects any excess layer hereunder, if the Reinsured elects to reduce
or terminate a Reinsurer’s participation percentage in accordance with paragraph
(3) of the Term Article, the “Minimum Premium” as respects such excess layer
shall not apply. Further, the adjusted premium as otherwise determined above as
respects each excess layer shall be replaced with the following:

 

  i. In the event a loss occurs prior to the effective date of reduction or
termination and the Reinsurer’s liability for such Loss Occurrence exceeds the
“Deposit Premium” for such excess layer, the reinsurance premium for such excess
layer in Contract Year 2 shall equal the “Deposit Premium” for such excess layer
times the ratio the loss recoverable under such excess layer bears to the
“Reinsurer’s Per Occurrence Limit” for such excess layer.

 

  ii. In the event no loss occurs prior to the effective date of reduction or
termination or a loss occurs whereby the Reinsurer’s liability for such Loss
Occurrence is less than the “Deposit Premium” applicable to such excess layer,
the reinsurance premium for such excess layer in Contract Year 2 shall equal the
pro rata portion of the reinsurance premium otherwise due hereunder for such
excess layer based on the proportion the term of Contract Year 2 bears to the
original 12-month term.

 

3. “Total Insured Value” as used herein shall be defined as the sum of Coverage
A, B, C and D for Business Covered as defined in the Business Covered Article
for the respective Contract Year.

ARTICLE 8

ANNUAL EXPOSURE CHANGE

 

1. No later than April 1, 2015, the Reinsured shall report to the Reinsurer the
actual Total Insured Value for Contract Year 1 as of September 30, 2014.

 

2. If the difference between the amount calculated in paragraph (1) above and
the Total Insured Value projection for Contract Year 2 as of September 30,
2015, per the provisions of subparagraph (a) of paragraph (2) of the Rate and
Premium Article, is equal to or less than 20%, then the Reinsurer’s
“Participation” on the Interests & Liabilities Agreement attached hereto shall
remain the same.

 

3. If the difference between the amount calculated in paragraph (1) above and
the Total Insured Value projection for Contract Year 2 as of September 30,
2015, per the provisions of subparagraph (a) of paragraph (2) of the Rate and
Premium Article, is greater than 20%, then the Reinsurer’s “Participation” on
the Interests & Liabilities Agreement attached hereto shall be adjusted such
that its “Dollar Line” on the Interests & Liabilities Agreement changes no more
than 20% relative to its Contract Year 1 limit of liability for each excess
layer and subject to maximum placement of 100% for each excess layer.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 14



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

ARTICLE 9

DEFINITIONS

ULTIMATE NET LOSS

The term “Ultimate Net Loss” as used herein shall be defined as the sum or sums
(including Loss in Excess of Policy Limits, Extra Contractual Obligations and
Loss Adjustment Expense, as hereinafter defined) paid or payable by the
Reinsured in settlement of claims and in satisfaction of judgments rendered on
account of such claims after deduction of all salvage, all recoveries, and all
claims on inuring insurance or reinsurance, whether collectible or not. Nothing
herein shall be construed to mean that losses under this Contract are not
recoverable until the Reinsured’s Ultimate Net Loss has been ascertained.

LOSS IN EXCESS OF POLICY LIMITS AND EXTRA CONTRACTUAL OBLIGATIONS

The terms “Loss in Excess of Policy Limits” and “Extra Contractual Obligations”
as used herein shall be defined as follows:

 

  a. “Loss in Excess of Policy Limits” shall be defined as 100% of any amount
paid or payable by the Reinsured in excess of its Policy limits, but otherwise
within the terms of its Policy, such loss in excess of the Reinsured’s Policy
limits having been incurred because of, but not limited to, failure by the
Reinsured to settle within the Policy limits or by reason of the Reinsured’s
alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of an action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such an action.

 

  b. “Extra Contractual Obligations” shall be defined as 100% of any punitive,
exemplary, compensatory or consequential damages paid or payable by the
Reinsured, not covered by any other provision of this Contract and which arise
from the handling of any claim on business subject to this Contract, such
liabilities arising because of, but not limited to, failure by the Reinsured to
settle within the Policy limits or by reason of the Reinsured’s alleged or
actual negligence, fraud or bad faith in rejecting an offer of settlement or in
the preparation of the defense or in the trial of an action against its insured
or reinsured or in the preparation or prosecution of an appeal consequent upon
such an action. An Extra Contractual Obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the Policy.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 15



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

Notwithstanding anything stated herein, this Contract shall not apply to any
Loss in Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Reinsured as a result of any fraudulent and/or criminal act by any officer
or director of the Reinsured acting individually or collectively or in collusion
with any individual or corporation or any other organization or party involved
in the presentation, defense or settlement of any claim covered hereunder.

Further, any Loss in Excess of Policy Limits and/or Extra Contractual
Obligations that are made in connection with this Contract shall not exceed
25.0% of the contractual loss under all Policies involved in the Loss Occurrence
as respects each excess layer hereunder.

LOSS ADJUSTMENT EXPENSE

The term “Loss Adjustment Expense” as used herein shall be defined as expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense, and/or appeal of claims, regardless of how such expenses are classified
for statutory reporting purposes. Loss Adjustment Expense shall include, but not
be limited to, interest on judgments, expenses of outside adjusters, expenses
and a pro rata share of salaries of the Reinsured’s field employees and expenses
of other employees of the Reinsured who have been temporarily diverted from
their normal and customary duties and assigned to the adjustment of losses
covered by this Contract, expenses of the Reinsured’s officials incurred in
connection with losses covered by this Contract, and Declaratory Judgment
Expenses or other legal expenses and costs incurred in connection with coverage
questions and legal actions connected thereto. Loss Adjustment Expense shall not
include normal office expenses or salaries of the Reinsured’s employees or
officials.

DECLARATORY JUDGMENT EXPENSE

The term “Declaratory Judgment Expense” as used herein shall be defined as the
Reinsured’s own costs and legal expense incurred in direct connection with
declaratory judgment actions brought to determine the Reinsured’s defense and/or
indemnification obligations that are assignable to specific claims arising out
of Policies reinsured by this Contract, regardless of whether the declaratory
judgment action is successful or unsuccessful. Any Declaratory Judgment Expense
shall be deemed to have been fully incurred by the Reinsured on the same date as
the original loss (if any) giving rise to the action.

CONTRACT YEAR

“Contract Year” as used herein shall be defined as each 12-month period
beginning June 1 during the Term of this Contract. “Contract Year 1” shall be
defined as the period from 12:01 a.m.,

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 16



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

Local Standard Time, June 1, 2014 through 12:01 a.m., Local Standard Time,
June 1, 2015. “Contract Year 2” shall be defined as the period from 12:01 a.m.,
Local Standard Time, June 1, 2015 through 12:01 a.m., Local Standard Time,
June 1, 2016.

TERM OF THIS CONTRACT

“Term of this Contract” as used herein shall be defined as the period from 12:01
a.m., Local Standard Time, June 1, 2014 through 12:01 a.m., Local Standard Time,
June 1, 2016. However, if this Contract is terminated, “Term of this Contract”
as used herein shall be defined as the period from 12:01 a.m., Local Standard
Time, June 1, 2014 until the effective time and date of termination.

ARTICLE 10

LOSS OCCURRENCE DEFINITION

LOSS OCCURRENCE

 

1. The term “Loss Occurrence” as used herein shall be defined as the sum of all
individual losses directly occasioned by any one disaster, accident or loss or
series of disasters, accidents or losses arising out of one event which occurs
within the area of one state of the United States or province of Canada and
states or provinces contiguous thereto and to one another. However, the duration
and extent of any one Loss Occurrence shall be limited to all individual losses
sustained by the Reinsured occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event except that the term
Loss Occurrence shall be further defined as follows:

 

  a. As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Reinsured
occurring during any period of 96 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

 

  b. As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Reinsured occurring
during any period of 96 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 96 consecutive
hours may be extended in respect of individual losses which occur beyond such 96
consecutive hours during the continued occupation of an assured’s premises by
strikers, provided such occupation commenced during the aforesaid period.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 17



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  c. As regards earthquake (the epicenter of which need not necessarily be
within the territorial confines referred to in the opening paragraph of this
Article) and fire following directly occasioned by the earthquake, only those
individual fire losses which commence during the period of 168 consecutive hours
may be included in the Reinsured’s Loss Occurrence.

 

  d. As regards freeze, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Reinsured’s Loss Occurrence.

 

  e. As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in subparagraphs (b) and (c) above),
which spread through trees, grassland or other vegetation, all individual losses
sustained by the Reinsured which occur during any period of 168 consecutive
hours within the area of one state of the United States or province of Canada
and states or provinces contiguous thereto and to one another may be included in
the Reinsured’s Loss Occurrence.

 

2. For all Loss Occurrences the Reinsured may choose the date and time when any
such period of consecutive hours commences provided that it is not earlier than
the date and time of the occurrence of the first recorded individual loss
sustained by the Reinsured arising out of that disaster, accident or loss and
provided that only one such period of 168 consecutive hours shall apply with
respect to one event, except for any Loss Occurrence referred to in subparagraph
(a) or (b) of paragraph (1) above where only one such period of 96 consecutive
hours shall apply with respect to one event, regardless of the duration of the
event.

 

3. No individual losses occasioned by an event that would be covered by the 96
hours clauses may be included in any Loss Occurrence claimed under the 168 hours
provision.

ARTICLE 11

ACCESS TO RECORDS

The Reinsurer or its designated representatives shall have access to the books
and records of the Reinsured on matters relating to this reinsurance at all
reasonable times, at the location where such books and records are maintained in
the ordinary course of business, for the purpose of obtaining information
concerning this Contract or the subject matter thereof.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 18



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

Notification of a request for inspection of records shall be sent to the
Reinsured by the Reinsurer in written form, and shall normally be given four
weeks in advance. Notwithstanding the above, the Reinsurer shall not have any
right of access to the records of the Reinsured if it is not current in all
undisputed payments due the Reinsured.

ARTICLE 12

AGENCY

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

ARTICLE 13

ARBITRATION

 

1. As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Reinsured, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Underwriters at Lloyd’s. In the event that either party should fail to choose
an Arbiter within 30 days following a written request by the other party to do
so, the requesting party may choose two Arbiters who shall in turn choose an
Umpire before entering upon arbitration. If the two Arbiters fail to agree upon
the selection of an Umpire within 30 days following their appointment, the two
Arbiters shall request the American Arbitration Association to appoint the
Umpire. If the American Arbitration Association fails to appoint the Umpire
within 30 days after it has been requested to do so, either party may request a
justice of a Court of general jurisdiction of the state in which the arbitration
is to be held to appoint the Umpire.

 

2. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 19



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

3. If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
and communications shall be made by the Reinsured to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 

4. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

5. Any arbitration proceedings shall take place in Tampa, Florida; however, the
location may be changed if mutually agreed upon by the parties of this Contract.
Notwithstanding the location of arbitration, all proceedings pursuant hereto
shall be governed by the law of the State of Florida.

ARTICLE 14

CASH CALL

In the event that at any time the Reinsured becomes obligated to make a payment
or series of payments for losses which exceed the Reinsured’s retention, the
Reinsured shall present to the Reinsurer an itemized statement of the amounts
payable hereunder. The Reinsurer shall be obligated (subject to the terms and
conditions of this Contract) to make a payment to the Reinsured of the amount
requested within 10 days of receipt of the statement from the Reinsured.

ARTICLE 15

CONFIDENTIALITY

 

1. The Reinsurer hereby acknowledges that the terms and conditions of this
Contract, any materials provided in the course of audit or inspection and any
documents, information and data provided to it by the Reinsured, whether
directly or through an authorized agent, in connection with the placement and
execution of this Contract (hereinafter referred to as “Confidential
Information”) are proprietary and confidential to the Reinsured. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

 

  a. Are publicly available or have become publicly available through no
unauthorized act of the Reinsurer;

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 20



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  b. Have been rightfully received from a third person without obligation of
confidentiality; or

 

  c. Were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.

 

2. Absent the written consent of the Reinsured, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies, except:

 

  a. When required by retrocessionaires subject to the business ceded to this
Contract;

 

  b. When required by regulators performing an audit of the Reinsurer’s records
and/or financial condition;

 

  c. When required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business; or

 

  d. When required by attorneys or arbitrators in connection with an actual or
potential dispute hereunder.

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.

 

3. Notwithstanding the above, in the event the Reinsurer is required by court
order, other legal process or any regulatory authority to release or disclose
any or all of the Confidential Information, the Reinsurer agrees to provide the
Reinsured with written notice of same at least 10 days prior to such release or
disclosure and to use its best efforts to assist the Reinsured in maintaining
the confidentiality provided for in this Article.

 

4. The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 21



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

ARTICLE 16

CURRENCY

 

1. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

2. Amounts paid or received by the Reinsured in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Reinsured.

ARTICLE 17

ENTIRE AGREEMENT

 

1. This Contract and any related trust agreement, Letter of Credit and/or
special acceptance, shall constitute the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract.

 

2. Any change or modification to this Contract shall be null and void unless
made by an addendum and signed by the parties hereto.

ARTICLE 18

ERROR AND OMISSIONS

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

ARTICLE 19

FEDERAL EXCISE TAX

 

1. The Reinsurer has agreed to allow, for the purpose of paying the Federal
Excise Tax, the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.

 

2. In the event of any return of premium becoming due hereunder, the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Reinsured or its agent should take steps to recover the tax from the United
States Government.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 22



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

ARTICLE 20

FUNDING OF RESERVES

 

1. The Reinsurer agrees to fund its share of the Reinsured’s ceded unearned
premium (including, but not limited to, the unearned portion of any deposit
premium installment as calculated by the Reinsured) and outstanding loss and
Loss Adjustment Expense reserves (including all case reserves plus any
reasonable amount estimated to be unreported from known Loss Occurrences) by:

 

  a. Clean, irrevocable and unconditional Letter of Credit issued and confirmed,
if confirmation is required by the insurance regulatory authorities involved, by
a bank or banks meeting the NAIC Securities Valuation Office credit standards
for issuers of Letters of Credit and acceptable to said insurance regulatory
authorities; and/or

 

  b. Escrow accounts for the benefit of the Reinsured; and/or

 

  c. Cash advances;

if the Reinsurer:

 

  a. Is unauthorized in any state of the United States of America or the
District of Columbia having jurisdiction over the Reinsured and if, without such
funding, a penalty would accrue to the Reinsured on any financial statement it
is required to file with the insurance regulatory authorities involved; or

 

  b. Has experienced any of the circumstances described in paragraph (3) of the
Term Article. However, if such circumstance is rectified, then no special
funding requirements shall apply and any such current funding in accordance with
the provisions above shall be released to the Reinsurer.

For purposes of this Contract, the Lloyd’s United States Credit for Reinsurance
Trust Fund shall be considered an acceptable funding instrument. The Reinsurer,
at its sole option, may fund in other than cash if its method and form of
funding are acceptable to the insurance regulatory authorities involved.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 23



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

2. With regard to funding in whole or in part by Letters of Credit, it is agreed
that each Letter of Credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
involve an “Evergreen Clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Reinsured not less than 60 days prior to said expiration date.
The Reinsured and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said Letter of Credit may be drawn upon by the
Reinsured or its successors in interest at any time, without diminution because
of the insolvency of the Reinsured or the Reinsurer, but only for one or more of
the following purposes:

 

  a. To reimburse itself for the Reinsurers’ share of losses and/or Loss
Adjustment Expense paid under the terms of Policies reinsured hereunder, unless
paid in cash by the Reinsurer;

 

  b. To reimburse itself for the Reinsurer’s share of any other amounts claimed
to be due hereunder, unless paid in cash by the Reinsurer;

 

  c. To fund a cash account in an amount equal to the Reinsurer’s share of any
ceded unearned premium and/or outstanding loss and Loss Adjustment Expense
reserves (including all case reserves plus any reasonable amount estimated to be
unreported for known Loss Occurrences) funded by means of a Letter of Credit
which is under non-renewal notice, if said Letter of Credit has not been renewed
or replaced by the Reinsurer 10 days prior to its expiration date;

 

  d. To refund to the Reinsurer any sums in excess of the actual amount required
to fund the Reinsurer’s share of the Reinsured’s ceded unearned premium and/or
outstanding loss and Loss Adjustment Expense reserves (including all case
reserves plus any reasonable amount estimated to be unreported from known Loss
Occurrences), if so requested by the Reinsurer; and

 

  e. To reimburse itself for the Reinsurer’s portion of the unearned reinsurance
premium paid to the Reinsurer hereunder.

In the event the amount drawn by the Reinsured on any Letter of Credit is in
excess of the actual amount required for (2a), (2c), or (2e), or in the case of
(2b), the actual amount determined to be due, the Reinsured shall promptly
return to the Reinsurer the excess amount so drawn.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 24



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

3. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Reinsured or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Reinsured.

 

4. At annual intervals, or more frequently at the discretion of the Reinsured,
but never more frequently than quarterly, the Reinsured shall prepare a specific
statement of the Reinsurer’s funding obligations for the sole purpose of
amending the Letter of Credit or other method of funding, in the following
manner:

 

  a. If the statement shows that the Reinsurer’s funding obligations exceed the
balance of the Letter of Credit as of the statement date, the Reinsurer shall,
within 30 days after receipt of the statement, secure delivery to the Reinsured
of an amendment to the Letter of Credit increasing the amount of credit by the
amount of such difference. Should another method of funding be used, the
Reinsurer shall, within the time period outlined above, increase such funding by
the amount of such difference.

 

  b. If, however, the statement shows that the Reinsurer’s funding obligations
are less than the balance of the Letter of Credit as of the statement date, the
Reinsured shall, within 30 days after receipt of written request from the
Reinsurer, release such excess credit available by the amount of such excess
credit. Should another method of funding be used, the Reinsurer shall, within
the time period outlined above, decrease such funding by the amount of such
excess.

 

5. If a Reinsurer fails to fulfill its funding obligation, if any, under this
Article, the Reinsured may, at its option, require the Reinsurer to pay, and the
Reinsurer agrees to pay, any interest charge on the funding obligation
calculated on the last business day of each month as follows:

 

  a. The number of full days that have expired since the earliest of the
applicable following dates:

 

  i. As respects a Reinsurer that is unauthorized in any state of the United
States of America or District of Columbia having jurisdiction over the
Reinsured, December 31 of the calendar year in which the funding was required;

 

  ii. As respects a Reinsurer that has experienced any of the circumstances
described in paragraph (3) of the Term Article, the first date such circumstance
occurs;

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 25



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

times:

 

  b. 1/365ths of the sum of 2.0% and the U.S. prime rate as quoted in The Wall
Street Journal on the first day of the month for which the calculation is made;
times

 

  c. The funding obligation, less the amount, if any, funded by the Reinsurer
prior to the applicable date determined in subparagraph (a) above.

It is agreed that interest shall accumulate until the full interest charge
amount as provided for in this paragraph and the funding obligation are paid.

If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.

ARTICLE 21

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation in accordance with the laws of the State of Florida, exclusive of
the rules with respect to conflicts of law; however, with respect to credit for
reinsurance, the applicable rules of all states shall apply.

ARTICLE 22

INSOLVENCY

 

1. If more than one reinsured company is included within the definition of
“Reinsured” hereunder, this Article shall apply individually to each such
company.

 

2.

In the event of the insolvency of one or more of the reinsured companies, this
reinsurance shall be payable directly to the Reinsured or to its liquidator,
receiver, conservator or statutory successor, with reasonable provision for
verification, on the basis of the liability of the Reinsured or on the basis of
claims filed and allowed in the liquidation proceeding, whichever may be
required by applicable statute, without diminution because of the insolvency of
the Reinsured or because the liquidator, receiver, conservator or statutory
successor of the Reinsured has failed to pay all or a portion of any claim. It
is agreed, however, that the liquidator, receiver, conservator or statutory
successor of the Reinsured shall give written notice to the Reinsurer of the
pendency of a claim against the Reinsured

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 26



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  indicating the Policy or bond reinsured which claim would involve a possible
liability on the part of the Reinsurer within a reasonable time after such claim
is filed in the conservation or liquidation proceeding or in the receivership,
and that during the pendency of such claim, the Reinsurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated, any defense or defenses that it may deem available to the
Reinsured or its liquidator, receiver, conservator or statutory successor. The
expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the court, against the Reinsured as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Reinsured solely as a result of the defense undertaken
by the Reinsurer.

 

3. Where two or more Reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Reinsured.

 

4. It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the Reinsured or to its
liquidator, receiver or statutory successor, except as provided by
Section 4118(a) of the New York Insurance Law or except (1) where this Contract
specifically provides another payee or other party as more specifically limited
by any statute or regulation applicable hereto, of such reinsurance in the event
of the insolvency of the Reinsured or (2) where the Reinsurer with the consent
of the direct insured or insureds has assumed such Policy obligations of the
Reinsured as direct obligations of the Reinsurer to the payees under such
Policies and in substitution for the obligations of the Reinsured to such
payees. However, the exceptions provided in (1) and (2) above shall apply only
to the extent that applicable statutes or regulations specifically permit such
exceptions.

ARTICLE 23

LATE PAYMENTS

 

1. The interest penalties provided for in this Article shall apply to the
Reinsurer or to the Reinsured in the following circumstances:

 

  a. With the exception of payments due from the Reinsurer in accordance with
the Cash Call Article, payments due from the Reinsurer to the Reinsured shall
have as a due date the date on which the agreed proof of loss is received by the
Reinsurer, and shall be overdue 30 days thereafter. Payment to the Intermediary
is deemed to be payment to the Reinsured for purposes of this Article.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 27



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

  b. Payments due from the Reinsured to the Reinsurer shall have as a due date
the date specified in this Contract. Payments shall be overdue 30 days
thereafter. Premium adjustments shall be overdue 30 days following the due date
set forth under the terms of this Contract.

 

  c. The Reinsured shall provide a copy of the original insured’s proof of loss,
and a copy of the claim adjuster’s report(s) or other evidence of
indemnification for losses exceeding the excess limit on an incurred basis. If,
subsequent to receipt of this evidence, the information contained therein is
insufficient or not in accordance with the contractual conditions, then the
payment due date as defined in subparagraph (a) shall be deemed to be the date
upon which the Reinsurer received additional information necessary to approve
payment of the claim or the claim is presented in an acceptable manner. Interest
as stipulated in subparagraph (d) shall be payable should a disputed claim be
ultimately settled and if the period set out in subparagraph (a) is exceeded,
but only to the extent that the final loss payment exactly tracks with the
original proof of loss.

 

  d. Overdue amounts shall bear simple interest from the overdue date at the
90-day United States Treasury Bill rate set forth by the Federal Reserve Board
for the first Monday of the calendar month in which the amount becomes overdue,
as published in the Federal Reserve Statistical Release. If the interest
generated for 100% in respect of any overdue payment as outlined in subparagraph
(a) or (b) is $500 or less, then the interest penalty shall be waived.

 

  e. For the purposes of this Article, reinsuring Underwriters at Lloyd’s shall
be viewed as one entity. The provisions set forth herein shall not be applicable
until the creditor party shall have manifested to the debtor party its intent to
invoke the terms of this Article.

ARTICLE 24

LIABILITY OF THE REINSURER

 

1. The liability of the Reinsurer shall follow that of the Reinsured in every
case and be subject in all respects to all the general and specific
stipulations, clauses, waivers, interpretations and modifications of the
Reinsured’s Policies and any endorsements thereon. However, in no event shall
this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract.

 

2. Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 28



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

ARTICLE 25

LOSS NOTICES AND SETTLEMENTS

 

1. Whenever losses sustained by the Reinsured appear likely to result in a claim
hereunder, the Reinsured shall notify the Reinsurer, and the Reinsurer shall
have the right to participate in the adjustment of such losses at its own
expense.

 

2. All loss settlements made by the Reinsured, provided they are within the
terms of this Contract, shall be binding upon the Reinsurer, and the Reinsurer
agrees to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid (or scheduled to be paid within 14 days) by the
Reinsured. Notwithstanding the foregoing, and subject to the provisions set
forth under paragraph (2) of the Exclusions Article, should any judicial,
regulatory, or legislative entity having legal jurisdiction require that the
Reinsured be liable for any amounts that are otherwise outside the terms of the
Reinsured’s original Policies, the Reinsurer agrees that such amounts shall be
subject always to the terms and conditions of this Contract.

ARTICLE 26

NET RETAINED LINES

 

1. This Contract applies only to that portion of any Policy which the Reinsured
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any Policy which the Reinsured retains net for its own account shall
be included.

 

2. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Reinsured to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 29



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

ARTICLE 27

NON-WAIVER

The failure of the Reinsured or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights or remedies contained herein nor stop either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such rights or remedies in the future.

ARTICLE 28

NOTICES AND AGREEMENT EXECUTION

 

1. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

 

2. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 

  a. Paper documents with an original ink signature;

 

  b. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

  c. Electronic records with an electronic signature made via an electronic
agent. For the purposes of this Contract, the terms “electronic record,”
“electronic signature” and “electronic agent” shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

3. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.

ARTICLE 29

OFFSET

The Reinsured and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, Loss Adjustment
Expenses or salvages due

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 30



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

from one party to the other under this Contract or under any other reinsurance
agreement heretofore or hereafter entered into between the Reinsured and the
Reinsurer, whether acting as assuming reinsurer or as ceding company; provided,
however, that in the event of the insolvency of a party hereto, offsets shall
only be allowed in accordance with applicable statutes and regulations.

ARTICLE 30

OTHER REINSURANCE

The Reinsured shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Reinsured and be entirely
disregarded in applying all of the provisions of this Contract.

ARTICLE 31

SALVAGE AND SUBROGATION

The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Reinsured, less the actual cost, excluding salaries of
officials and employees of the Reinsured and sums paid to attorneys as a
retainer, of obtaining such reimbursement or making such recovery) on account of
claims and settlements involving reinsurance hereunder. Salvage thereon shall
always be used to reimburse the excess carriers in the reverse order of their
priority according to their participation before being used in any way to
reimburse the Reinsured for its primary loss. The Reinsured hereby agrees to
enforce its rights to salvage and subrogation relating to any loss, a part of
which loss was sustained by the Reinsurer, and to prosecute all claims arising
out of such rights if, in the Reinsured’s opinion, it is economically reasonable
to do so. Should the Reinsured neglect or refuse to enforce such rights, the
Reinsurer is hereby empowered and authorized to institute the appropriate action
in the name of the Reinsured, at the Reinsurer’s expense.

ARTICLE 32

SANCTIONS

Neither the Reinsured nor any Reinsurer shall be liable for premium or loss
under this Contract if it would result in a violation of any mandatory sanction,
prohibition or restriction under United Nations resolutions or the trade or
economic sanctions, laws or regulations of the European Union, United Kingdom or
United States of America that are applicable to either party.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 31



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

ARTICLE 33

SERVICE OF SUIT

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory, or District of the United
States where authorization is required by insurance regulatory authorities.)

 

1. This Article will not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

2. In the event the Reinsurer fails to pay any amount claimed to be due
hereunder or fails to otherwise perform its obligations hereunder, the
Reinsurer, at the request of the Reinsured, will submit to the jurisdiction of a
court of competent jurisdiction within the United States. Nothing in this
Article constitutes or should be understood to constitute a waiver of the
Reinsurer’s rights to commence an action in any court of competent jurisdiction
in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another court as permitted by the laws of the
United States or of any state in the United States. The Reinsurer, once the
appropriate court is accepted by the Reinsurer or is determined by removal,
transfer or otherwise, as provided for above, will comply with all requirements
necessary to give said court jurisdiction and, in any suit instituted against
any of the Reinsurers upon this Contract, will abide by the final decision of
such court or of any Appellate Court in the event of an appeal.

 

3. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his or her successor
or successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Reinsured or any beneficiary hereunder arising out of this Contract.

ARTICLE 34

SEVERABILITY

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 32



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

ARTICLE 35

TAXES

In consideration of the terms under which this Contract is issued, the Reinsured
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

ARTICLE 36

TERRITORY

The liability of the Reinsurer shall be limited to losses under Policies
covering property located within the territorial limits of the State of Florida;
but this limitation shall not apply to moveable property if the Reinsured’s
Policies provide coverage when said moveable property is outside the
aforementioned territorial limits.

ARTICLE 37

INTERMEDIARY

Advocate Reinsurance Partners, LLC is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including, but not limited to, notices, statements, premium, return premium,
commissions, taxes, losses, Loss Adjustment Expense, salvages and loss
settlements) relating thereto shall be transmitted to the Reinsured or the
Reinsurer through Advocate Reinsurance Partners, LLC, 2501 North Harwood Street,
Suite 1250, Dallas, TX 75201. Payments by the Reinsured to the Intermediary
shall be deemed to constitute payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary shall be deemed to constitute payment to the
Reinsured only to the extent that such payments are actually received by the
Reinsured.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Page 33



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

SCHEDULE A

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

 

Contract Year 1

   Excess
Layer 3     Excess
Layer 4  

Reinsured’s Retention

   $ 82,000,000      $ 204,000,000   

Reinsurer’s Per Occurrence Limit

   $ 122,000,000      $ 54,600,000   

Reinsurer’s Contract Limit

   $ 244,000,000      $ 109,200,000   

Rate on Line

     **** %      ***** % 

Exposure Rate

     ***** %      ****** % 

Minimum Premium

   $ ******      $ ******   

Deposit Premium

   $ ******      $ ******   

Deposit Payment Schedule:

    

Installment Due June 1, 2014

   $ ******      $ ******   

Installment Due September 1, 2014

   $ *******      $ ******   

Installment Due January 1, 2015

   $ *******      $ *******   

Installment Due April 1, 2015

   $ ***** *      $ ***** *   

 

* plus applicable adjustment per Rate and Premium Article

All figures listed above are based on a projected TIV of $38,246,531,382 and
shown at 100% for each excess layer and shall apply to each Reinsurer in the
percentage share for that excess layer expressed in its Interests and
Liabilities Agreement attached hereto.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   Schedule A



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

SCHEDULE B

MULTI-YEAR CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

 

Contract Year 2

   Excess
Layer 3   Excess
Layer 4

Reinsured’s Retention

   Per below definition
(1)   Per below definition
(7)

Reinsurer’s Per Occurrence Limit

   Per below definition
(2)   Per below definition
(8)

Reinsurer’s Contract Limit

   Per below definition
(3)   Per below definition
(9)

Rate on Line

   *****%   *****%

Exposure Rate

   Per below definition
(4)   Per below definition
(10)

Minimum Premium

   Per below definition
(5)   Per below definition
(11)

Deposit Premium

   Per below definition
(6)   Per below definition
(12)

Deposit Payment Schedule:

    

Installment Due June 1, 2015

    

Installment Due September 1, 2015

    

Installment Due January 1, 2016

    

Installment Due April 1, 2016

    

 

* plus applicable adjustment per Rate and Premium Article

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

Revised: June 18, 2014

   Schedule B



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

EXCESS LAYER 3

 

1. “Reinsured’s Retention” shall be defined as the greater of:

 

  a. $82,000,000; or

 

  b. The retention plus limit of the Reinsured’s Working Layer Catastrophe
Excess of Loss Reinsurance Contract, contract year effective June 1, 2015.

 

2. “Reinsurer’s Per Occurrence Limit” shall be defined as:

 

  a. An Exhaustion Point equal to the Deemed FHCF Coverage retention for
Contract Year 2 per the provisions of paragraph (2) of the Florida Hurricane
Catastrophe Fund Article; less

 

  b. The Reinsured’s Retention per (1) above.

 

3. “Reinsurer’s Contract Limit” shall be defined as 200% of the Reinsurer’s Per
Occurrence Limit per (2) above.

 

4. “Exposure Rate” shall be defined as the Deposit Premium per (6) below divided
by the Total Insured Value projection for Contract Year 2 as of September 30,
2015, per the provisions of subparagraph (a) of paragraph (2) of the Rate and
Premium Article.

 

5. “Minimum Premium” shall be defined as 85% of the Deposit Premium per
(6) below.

 

6. “Deposit Premium” shall be defined as the Rate on Line in this Schedule B for
Excess Layer 3 multiplied by the Reinsurer’s Per Occurrence Limit per (2) above.

EXCESS LAYER 4

 

7. “Reinsured’s Retention” shall be defined as the Deemed FHCF Coverage
retention for Contract Year 2 per the provisions of paragraph (2) of the Florida
Hurricane Catastrophe Fund Article.

 

8. “Reinsurer’s Per Occurrence Limit” shall be defined as 10% of:

 

  a. An Exhaustion Point equal to the Deemed FHCF Coverage retention plus limit
(not reduced for 90% placement) for Contract Year 2 per the provisions of
paragraph (2) of the Florida Hurricane Catastrophe Fund Article; less

 

  b. The Reinsured’s Retention per (7) above.

 

9. “Reinsurer’s Contract Limit” shall be defined as 200% of the Reinsurer’s Per
Occurrence Limit per (8) above.

 

10. “Exposure Rate” shall be defined as the Deposit Premium per (12) below
divided by the Total Insured Value projection for Contract Year 2 as of
September 30, 2015, per the provisions of subparagraph (a) of paragraph (2) of
the Rate and Premium Article.

 

11. “Minimum Premium” shall be defined as 85% of the Deposit Premium per
(12) below.

 

12. “Deposit Premium” shall be defined as the Rate on Line in this Schedule B
for Excess Layer 4 multiplied by the Reinsurer’s Per Occurrence Limit per
(8) above.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

Revised: June 18, 2014

   Schedule B



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE – REINSURANCE U.S.A.

 

1. This Reinsurance does not cover any loss or liability accruing to the
Reinsured, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

 

2. Without in any way restricting the operation of paragraph (1) of this clause,
this Reinsurance does not cover any loss or liability accruing to the Reinsured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I. Nuclear reactor power plants including all auxiliary property on the site,
or

 

  II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III. Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material”, and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reinsured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate:

 

  (a) where Reinsured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

 

  (b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   ARP 35B



--------------------------------------------------------------------------------

LOGO [g725400ex10_12logoa.jpg]

 

4. Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reinsured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

5. It is understood and agreed that this clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reinsured to be the primary hazard.

 

6. The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7. Reinsured to be sole judge of what constitutes:

 

  (a) substantial quantities, and

 

  (b) the extent of installation, plant or site.

Note: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that:

 

  (a) all Policies issued by the Reinsured on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

  (b) with respect to any risk located in Canada, Policies issued by the
Reinsured on or before 31st December 1958 shall be free from the application of
the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.

 

LOGO [g725400ex10_12bnew.jpg]

 

ARP-HCI-02-CAT-201-14

 

DOC: June 12, 2014

   ARP 35B